UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-2182


HUA LIN,

                Petitioner,

           v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   May 29, 2009                   Decided:   July 6, 2009


Before TRAXLER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Gregory Marotta, LAW OFFICE OF RICHARD TARZIA, Belle Mead, New
Jersey, for Petitioner.    Michael F. Hertz, Acting Assistant
Attorney General, Anh-Thu P. Mai-Windle, Senior Litigation
Counsel, Kathryn M. McKinney, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Hua Lin, a native and citizen of China, petitions for

review of an order of the Board of Immigration Appeals (“Board”)

dismissing    her       appeal    from   the      immigration      judge’s    decision

denying her applications for asylum, withholding from removal

and withholding under the Convention Against Torture (“CAT”) and

denying her motion to remand.               Lin claimed she did not want to

return to China for fear of being forcibly sterilized due to her

having given birth to three children in the United States.                             We

deny the petition for review.

          The       INA    authorizes       the    Attorney     General      to    confer

asylum on any refugee.            8 U.S.C. § 1158(a) (2006).           It defines a

refugee as a person unwilling or unable to return to his or her

native country “because of persecution or a well-founded fear of

persecution        on     account      of       race,     religion,    nationality,

membership in a particular social group, or political opinion.”

8 U.S.C. § 1101(a)(42)(A) (2006).                       “Persecution involves the

infliction    or    threat       of   death,      torture,    or   injury     to   one’s

person or freedom, on account of one of the enumerated grounds .

. . .”       Li v. Gonzales, 405 F.3d 171, 177 (4th Cir. 2005)

(internal quotation marks and citations omitted). *


     *
        In her brief, although citing the law supporting
withholding from removal and relief under the CAT, Lin fails to
make any argument that the Board erred in denying either of
(Continued)
                                            2
            An alien “bear[s] the burden of proving eligibility

for asylum,” Naizgi v. Gonzales, 455 F.3d 484, 486 (4th Cir.

2006);    see   8    C.F.R.   §     1208.13(a)     (2009),    and    can   establish

refugee status based on past persecution in his or her native

country    on       account    of     a   protected        ground.         8   C.F.R.

§ 1208.13(b)(1) (2009).             “An applicant who demonstrates that he

was the subject of past persecution is presumed to have a well-

founded fear of persecution.”                  Ngarurih v. Ashcroft, 371 F.3d

182, 187 (4th Cir. 2004).             Without regard to past persecution,

an alien can establish a well-founded fear of persecution on a

protected ground.        Id. at 187.            The well-founded fear standard

contains both a subjective and an objective component.                           “The

subjective      component     can    be   met    through    the   presentation     of

candid, credible, and sincere testimony demonstrating a genuine

fear of persecution . . . . [It] must have some basis in the

reality of the circumstances and be validated with specific,



those forms of relief. Furthermore, she does not challenge the
Board’s finding that she did not argue on appeal that it was
more likely than not that she will be tortured if she were to
return to China. Those claims are waived. See Fed. R. App. P.
28(a)(9)(A) (“[T]he argument . . . must contain . . .
appellant’s contentions and the reasons for them, with citations
to the authorities and parts of the record on which the
appellant relies.”); Edwards v. City of Goldsboro, 178 F.3d 231,
241 n.6 (4th Cir. 1999) (“Failure to comply with the specific
dictates of [Rule 28] with respect to a particular claim
triggers abandonment of that claim on appeal.”); see also
Ngarurih v. Ashcroft, 371 F.3d 182, 189 n.7 (4th Cir. 2004).



                                           3
concrete     facts     .    .    .    and     it    cannot    be   mere       irrational

apprehension.”        Li, 405 F.3d at 176 (internal quotation marks

and    citations     omitted).          The       objective    element       requires   a

showing of specific, concrete facts that would lead a reasonable

person in like circumstances to fear persecution.                             Gandziami-

Mickhou v. Gonzales, 445 F.3d 351, 353 (4th Cir. 2006).

            A sterilization is deemed to be persecution and “a

person who has a well founded fear that he or she will be forced

to undergo such a procedure . . .                     shall be deemed to have a

well    founded      fear   of       persecution      on     account    of     political

opinion.”    8 U.S.C. § 1101(a)(42)(B)(2006).

            A   determination         regarding       eligibility      for    asylum    or

withholding of removal is affirmed if supported by substantial

evidence on the record considered as a whole.                           INS v. Elias

Zacarias, 502 U.S. 478, 481 (1992).                   Administrative findings of

fact are conclusive unless any reasonable adjudicator would be

compelled to decide to the contrary.                    8 U.S.C. § 1252(b)(4)(B)

(2006).     This court will reverse the Board only if “the evidence

. . . presented was so compelling that no reasonable factfinder

could fail to find the requisite fear of persecution.”                            Elias-

Zacarias, 502 U.S. at 483-84; see Rusu v. INS, 296 F.3d 316, 325

n.14 (4th Cir. 2002).

            Because Lin did not claim past persecution she must

establish a well-founded fear of persecution, which she claims

                                              4
she did through her credible testimony and evidence.                     We find

the record does not compel a different result.                    The Board was

entitled   to   address   the   background       evidence   supporting        Lin’s

claim in summary fashion.        The Board reviewed this and similar

evidence in prior decisions.       See Wang v. BIA, 437 F.3d 270, 275

(2d Cir. 2006); Matter of S-Y-G-, 24 I. & N. Dec. 247 (BIA

2007); Matter of J-W-S-, 24 I. & N. Dec. 185 (BIA 2007) and

Matter of C-C-, 23 I. & N. Dec. 899 (BIA 2006).                     Furthermore,

Lin’s personal evidence supporting her claim was of questionable

weight and uncorroborated.

           We also find the Board did not abuse its discretion in

denying Lin’s motion to remand.              Obioha v. Gonzales, 431 F.3d

400, 408 (4th Cir. 2005) (stating standard of review).

           Accordingly,    we   deny       the   petition   for     review.      We

dispense   with    oral   argument     because       the    facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                              PETITION DENIED




                                       5